DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of May 17, 2021.  Claims 1, 6-17, 19, and 20 are presented for examination, with Claims 1, 11, and 17 being in independent form.

Claim Objections
Claim 19 is objected to because of the following informalities:

	In Claim 19, line 1, “powered via a” should be --powered via--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent Publication No. 2016/0323980 (“Weber”) in view of U.S. .
	Regarding Claim 1, Weber discloses a system (Fig. 1; [0045]) comprising: 
	a lighting controller (20 in Fig. 2; [0047]) including a smart port (24) and configured to control at least one lighting fixture ([0046], lines 9-13); and 
	a radio adapter communicatively coupled to the lighting controller via the smart port (64 in Fig. 13; [0064]; [0047]), the radio adapter configured to 
		establish a wireless communication link between the lighting controller and an external device ([0064]); 
		communicatively couple the external device to the lighting controller via the smart port ([0047]; [0064]; Fig. 13).
	Weber fails to specifically disclose providing a current time.
	However, Stockburger teaches providing a current time ([0052]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the system as disclosed by Weber with the provision of current time as taught be Stockburger, in order to enable a real time clock to be synchronized regularly and optimally, as evidenced by Stockburger ([0052], lines 8-11).
	The combination of Weber in view of Stockburger fails to teach a master time server configured to provide the current time, wherein the master time server is selected from a group of time servers based on a distance from the lighting controller.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system as taught by the combination of Weber in view of Stockburger, with the master time server as taught by Yun, in order to provide for better synchronization among the clocks in the lighting system, as evidenced by Yun ([0016]; [0116], lines 5-7).
	The combination of Weber in view of Stockburger, and further in view of Yun fails to teach the newly added limitation “the radio adapter including a battery backup configured to provide power to the radio adapter and be charged via the smart port.”
	However, Chin, in the same field of endeavor teaches the radio adapter including a battery backup configured to provide power to the radio adapter and be charged via the smart port (130, 170 in Fig. 1; [0022]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the system as taught by the combination of Weber in view of Stockburber and Yun, with the battery system as taught by Chin, in order to provide suitable power management to the radio adapter, as evidenced by Chin ([0022]; [0027]). 


 
	Regarding Claim 7, Weber further discloses wherein the at least one light fixture includes a light-emitting diode ([0046]).

	Regarding Claim 8, Weber further discloses wherein the external device is at least one selected from a group consisting of a smart phone, a tablet computer, a smart watch, a laptop computer, a smart light switch, and a remote user-interface ([0064]).

	Regarding Claim 9, Weber further discloses wherein the lighting controller is configured to receive a lighting schedule ([0080]) from the external device ([0052]).

	Regarding Claim 10, Weber further discloses a daylight sensor (54 in Fig. 11) communicatively coupled to the lighting controller ([0062]).

	Regarding Claim 17, Weber discloses a device configured to communicatively couple to a lighting controller (Fig. 13; [0064]; 20 in Fig. 2; [0047]), the lighting controller including a smart port (24), the device comprising: 
	a transceiver ([0064]); and 

	Weber fails to specifically disclose a timing signal.
	However Stockburger teaches a timing signal (ABSTRACT; [0052]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the device as disclosed by Weber with the timing signal as taught be Stockburger, in order to enable the real-time clock to be synchronized regularly and optimally, as evidenced by Stockburger ([0052], lines 8-11).
	The combination of Weber in view of Stockburger fails to teach a master time server configured to provide the current time, wherein the master time server is selected from a group of time servers based on a distance from the lighting controller.
	However, Yun teaches a master time server (device having best quality clock; [0065]) configured to provide the current time, wherein the master time server is selected from a group of time servers ([0065]) based on a distance from the lighting controller (that is, based on link delay information, propagation time delay information, etc., [0080]; [0086]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system as taught by the combination of Weber in view of Stockburger, with the master time server as taught by Yun, in order to provide for better synchronization among the clocks in the lighting system, as evidenced by Yun ([0016]; [0116], lines 5-7).

	However, Chin, in the same field of endeavor teaches a battery backup configured to provide power to the radio adapter and be charged via the smart port (130, 170 in Fig. 1; [0022]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the device as taught by the combination of Weber in view of Stockburber and Yun, with the battery system as taught by Chin, in order to provide suitable power management to the radio adapter, as evidenced by Chin ([0022]; [0027]). 

	Regarding Claim 19, the combination of Weber in view of Stockburger, and further in view of Yun and Chin further teaches wherein the device is powered via the battery when external power is unavailable (170 in Fig. 1; [0022] of Chin).

	Regarding Claim 20, the combination of Weber in view of Stockburger further teaches wherein the external power is provided from the lighting controller ([0048] of Stockburger).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0064795 (“Stockburger”) in view of U.S. Patent Publication .
	Regarding Claim 11, Stockburger discloses a device (Fig. 1) comprising: 
	a real-time clock (28; [0052]); 
	a transceiver ([0052], lines 6-8); and 
	an electronic processor (22) configured to 
		communicatively couple the device to a lighting fixture network via the transceiver ([0053], lines 11-14); 
		transmit, via the transceiver, a time stamp message to the lighting fixture network, the time stamp message including the current time and date ([0052]).
	Stockburger fails to specifically disclose initializing a timer based on a priority value for the device; listening, via the transceiver, for a second time stamp message from a second device; and when the timer expires before receiving the second time stamp message, transmitting a third time stamp message, wherein the priority value determines the frequency at which stamp messages are transmitted by the transceiver; and wherein the priority value is based on a device type.
	However, Yun teaches initializing a timer based on a priority value for the device ([0013]; [0065]; [0106]); listening, via the transceiver, for a second time stamp message from a second device ([0096]; [0107]); and when the timer expires before receiving the second time stamp message, transmitting a third time stamp message (Fig. 11; [0095]; [0106]-[0108]; [0111]-[0113]), wherein the priority value determines the frequency at which stamp messages are transmitted by the transceiver (the priority value, i.e., of a grandmaster or a redundant grandmaster, is set via the sync message transmission 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system of the device as disclosed by Stockburger, with the timer synchronization as taught by Yun, in order to provide for better synchronization among the clocks in the lighting system, as evidenced by Yun ([0016]; [0116], lines 5-7).
	The combination of Stockburger in view of Yun fails to teach that the transceiver is “coupled to a smart port.”
	However, Weber, teaches that the transceiver is coupled to a smart port (64 in Fig. 13; [0064]; is coupled to smart port 24 in Fig. 2; [0047]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the device as taught by the combination of Stockburger in view of Yun, with the smart port as taught by Weber, in order to automatically recognize and configure devices that are connected to the ports, as evidenced by Weber ([0047], lines 1-4).
	The combination of Weber in view of Stockburger, and further in view of Yun fails to teach the newly added limitation “a battery backup configured to provide power to the radio adapter and be charged via the smart port.”

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the device as taught by the combination of Weber in view of Stockburber and Yun, with the battery system as taught by Chin, in order to provide suitable power management to the radio adapter, as evidenced by Chin ([0022]; [0027]). 
 
	Regarding Claim 12, the combination of Stockburger in view of Yun further teaches wherein the electronic processor is further configured to, when the second time stamp message is received before the time expires, reset the timer ([0067]; [0106]-[0108] of Yun), and set the real-time clock based on a time and date included in the second time stamp message ([0109] of Yun).

	Regarding Claim 13, Stockburger further discloses wherein the electronic processor is further configured to communicatively coupled an external device to a lighting controller ([0052]).

	Regarding Claim 14, Stockburger further discloses wherein the communicative coupling is wireless ([0018]; [0022]).



	Regarding Claim 16, the combination of Stockburger in view of Yun, and further in view of Weber and Chin further teaches wherein the device is powered via the battery when external power is unavailable (170 in Fig. 1; [0022] of Chin).

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
	Applicants’ argue, with respect to amended independent Claim 1, and similarly with respect to amended independent Claims 11 and 17, in essence that Weber, Stockburger and Yun, taken alone or in combination fail to teach or suggest the newly added limitations that the radio adapter includes a battery backup configured to provide power to the radio adapter and be charged via the smart port.
	Applicants’s arguments are moot in light of the new grounds of rejection, it is now Chin that is newly cited for these newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844